UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT

                            _________________

                               No. 95-60655

                           (Summary Calendar)
                            _________________


           DONALD E BOOKER,


                                    Plaintiff-Appellant,

           versus


           SHIRLEY S      CHATER,    COMMISSIONER    OF   SOCIAL
           SECURITY,


                                    Defendant-Appellee.



            Appeal from the United States District Court
              For the Southern District of Mississippi


                               July 2, 1996

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Plaintiff Donald E. Booker appeals the district court’s order

affirming the decision of the Commissioner of Social Security

(“Commissioner”)     denying   Brooker’s    claim   for   Social   Security

disability insurance benefits.          Having carefully reviewed the

record, we find that the Commissioner’s decision was supported by

     *
            Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
substantial evidence and comports with relevant legal standards.

We affirm, substantially for the reasons stated in the district

court’s memorandum opinion.   See Booker v. Chater, No. 3:94-CV-

689WS (S.D. Miss. Sep. 25, 1995).

     AFFIRMED




                               -2-